Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                               FILED
any court except for the purpose of                              Aug 28 2012, 8:39 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.                            CLERK
                                                                      of the supreme court,
                                                                      court of appeals and
                                                                             tax court




ATTORNEY FOR APPELLANT:                                    ATTORNEYS FOR APPELLEE:

MATTHEW G. GRANTHAM                                        GREGORY F. ZOELLER
Bowers, Brewer, Garrett & Wiley, LLP                       Attorney General of Indiana

                                                           ANGELA N. SANCHEZ
                                                           Deputy Attorney General



                               IN THE
                     COURT OF APPEALS OF INDIANA

GERALD W. TOWN,                                    )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )   No. 35A04-1112-CR-675
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE HUNTINGTON CIRCUIT COURT
                           The Honorable, Thomas M. Hakes, Judge
                               Cause No. 35C01-1006-FD-148


                                         August 28, 2012

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

BAILEY, Judge
                                         Case Summary

           Gerald Town (“Town”) appeals his conviction, following a jury trial, of Sexual

Battery, a Class D felony,1 and Sexual Misconduct with a Minor, a Class C felony.2 He

presents one issue for our review: whether the State presented sufficient evidence to

establish that Huntington County was the proper venue for trial. We affirm.

                                   Facts and Procedural History

           Town was a driving instructor at Northeast Indiana Driving Academy (“NIDA”) from

2006 to 2011. In 2009, A.S., a fifteen-year-old male, received individualized driving

instruction from Town. At that time, NIDA was located on or near Theater Avenue in the

City of Huntington, Huntington County, Indiana. The driving instruction took place “mostly

in Huntington, but then eventually . . . went outside of Huntington a little bit.” (Tr. at 449.)

           Before one of Town’s “solo” drives with A.S., Town advised him that he would

employ a teaching method in which he would touch A.S.’s leg to indicate whether A.S.

should accelerate or decelerate. (Tr. at 450.) Town also advised him that if Town

accidentally touched A.S.’s genitals, A.S. should let him know. During that solo drive, Town

squeezed A.S.’s leg intermittently, each time moving further from his knee up his thigh,

eventually touching his genitals.

           In 2010, A.V., a sixteen-year-old male, received individualized driving instruction

from Town. When Town first began teaching A.V., he explained a teaching method in which



1
    Ind. Code § 35-42-4-8(a)(2).
2
    I.C. § 35-42-4-9(a).

                                                2
he would put his hand on A.V.’s leg. Over the course of the lessons, Town placed his hand

further away from A.V.’s knee, up A.V.’s leg towards his thigh. On June 9, 2010, during one

of Town’s solo drives with A.V., Town touched A.V.’s genitals. By the time of that drive,

NIDA was located at 88 Home Street in the City of Huntington, Huntington County, Indiana.

All of A.V.’s instructional drives after his first drive “started in Huntington and stayed in

that area.” (Tr. at 241.)

       On June 17, 2010, the State charged Town with two counts of Class D felony sexual

battery with regard to conduct against A.V., and one count of Class C felony sexual

misconduct with a minor with regard to conduct against A.S. A jury trial was conducted on

September 12 through 15, 2011. The jury found Town guilty as charged of one count of

Class D felony sexual battery, and one count of Class C felony sexual misconduct with a

minor. On December 5, 2011, the trial court entered a judgment of conviction, and imposed

an aggregate sentence of two years imprisonment with another 3 ½ years suspended to

probation. Town now appeals.

                                 Discussion and Decision

                                    Standard of Review

       A defendant has both a constitutional and a statutory right to be tried in the county in

which an offense was committed. Ind. Const. art. I, § 13(a); Ind. Code § 35-32-2-1(a);

Baugh v. State, 801 N.E.2d 629, 631 (Ind. 2004). Venue is not an element of a criminal

offense. Id. Nevertheless, proof of proper venue by a preponderance of the evidence is

essential to sustain a conviction for any crime. Eckstein v. State, 839 N.E.2d 232, 233 (Ind.


                                              3
Ct. App. 2005).

       The standard of review for claims of insufficient evidence to prove venue is the same

as that for other claims of insufficient evidence. Neff v. State, 915 N.E.2d 1026, 1032 (Ind.

Ct. App. 2009), adhered to on reh’g, 922 N.E.2d 44 (Ind. Ct. App. 2010), trans. denied. We

neither reweigh evidence nor resolve questions of credibility, but look to the evidence and

reasonable inferences therefrom that support the conclusion of required venue. Id.

                                          Analysis

       Town argues that evidence as to geographic location of his criminal activity is too

indefinite to be sufficient. However, the State may establish proper venue by circumstantial

evidence. Eckstein, 839 N.E.2d at 233. Therefore, the State meets its burden of establishing

venue if the facts and circumstances of the case permit the jury to infer that the crime

occurred in the given county. Id.

       Venue for a “chain of criminal events may lay in any county in which any of the

events occurred.” Neff, 915 N.E.2d at 1034. To determine whether the various acts which

comprise the crime are part of a single chain of events, we analyze whether the acts done by

the defendant in one county are integrally related to the crime consummated in another

county. Sears v. State, 456 N.E.2d 390, 391-92 (Ind. 1983).

       While the defendant has a constitutional right to be tried in the county in which the

offense was committed, “the constitution does not contemplate exonerating criminals simply

because the nature of the crime itself makes venue unknowable.” Cutter v. State, 725 N.E.2d

401, 409 (Ind. 2000). When “it cannot readily be determined in which county the offense


                                             4
was committed, trial may be in any county in which an act was committed in furtherance of

the offense.” I.C. § 35-32-2-1(d). A step that alone may have been innocent, but

nevertheless occurred in furtherance of the crime, may satisfy the State’s burden of proving

venue by a preponderance of the evidence. Cutter v. State, 725 N.E.2d 401, 410 (Ind. 2000).

        At the time of A.S.’s lessons with Town, NIDA was located on or near Theater

Avenue, Huntington, Huntington County, Indiana. During A.V.’s lessons with Town, NIDA

was located at 88 Home Street, Huntington, Huntington County, Indiana. NIDA was located

at all pertinent times in Huntington County, Indiana. Before one of A.S.’s drives, Town

advised him that he may touch A.S.’s leg as part of a purported teaching method, and that if

he accidentally touched A.S.’s genitals, A.S. should let him know. Town explained a similar

teaching method to A.V. at some point before the drive during which he touched A.V.’s

genitals.

        The drives during which Town committed the criminal acts both began in Huntington

County. A.S. stated that his driving instruction took place “mostly in Huntington, but then

eventually . . . went outside of Huntington a little bit.” (Tr. at 449.) A.V. stated that all

instructional drives after his first drive “started in Huntington and stayed in that area.” (Tr. at

241.)

        Here, jurors, who presumably resided in Huntington County, were instructed to “use

[their] own knowledge, experience[,] and common sense gained from day to day living.”

(App. at 77; Tr. at 213.) From the nature of the charged offenses and from the testimony

given during trial, the jury reasonably could have inferred that the preparatory conduct for


                                                5
each criminal act—the explanation of Town’s purported teaching technique—occurred in

furtherance of the actual criminal acts, and that they were integrally related to the actual

criminal acts. Furthermore, from the references to “Huntington,” “Huntington County,” and

named streets and landmarks, the jury reasonably could have inferred that the charged

offenses occurred in Huntington County.

                                       Conclusion

       The state met its burden of proving venue by a preponderance of the evidence,

therefore we affirm Town’s conviction.

       Affirmed.

RILEY, J., and CRONE, J., concur.




                                             6